DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 11/09/2021. Claims 1, 6-7, 9, 14, and 17-19 have been amended. Claims 1-20 are pending and will be considered for examination.
3.	In light of applicant’s amendments to the claim, the objections to the claims are withdrawn.
4.   	The double patenting rejection is maintained until the submission of the terminal disclaimer.


Claim Rejections - 35 use § 112
             The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

 5. 	 Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 7 recites “wherein the second display portion includes a legend for the first set of graphical elements and the second set of graphical elements” and it is unclear what the limitation means. What is the ‘legend’? Is it a graphical element or object 
 [0041] … “The second section of the GUI or second display portion of the display acts as a legend or a guide to the first section of the GUI and includes two halves, with a first half representing one team and a second half representing another team.” …
	Independent Claims 9 and 17 recite similar limitations to Claim 1 and are rejected under similar rational. 
 Dependent Claims 2-8, 10-16, and 18-20 fail to remedy the deficiencies of Claims 1, 9, and 17 above, and therefore are rejected under the same ground of rejection.
Appropriate clarification and corrections are required. 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over House et al. (US 2011/0013087 A1) in view of Alonso et al. (US 2015/0149837 A1).
As in independent Claim 1, House teaches a system for event information presentation, comprising: 
 a processor and a non-transitory computer-readable storage medium in communication with the processor, wherein the non-transitory computer-readable storage medium contains one or more programming instructions (fig. 9, pars. 74-76, systems (e.g., computer system 900) include one or more processors (e.g., processor 904) and computer readable storage medium, wherein the computer readable storage medium store instructions for execution by the processor to perform functions), wherein the processor is configured to: 
 receive event object information associated with live event objects during the live event, the event object information comprising location information and motion information (see figs. 1-2, at least pars. 18-20, object tracking systems receives/records information of objects (e.g., ball, player, etc.) during a live sporting event, the information of objects includes location/position information and movement information (e.g., position and movement of players and ball/puck));  
 	receive event-specific rules for processing the event object information, wherein the event- specific rules provide an event-specific framework for relevant rule processing for the live event (at least figs. 2 and pars. 19, 22, 26, figs. 3-4, pars. 29-30, fig. 7, pars. 64-66, and fig. 8, pars. 70-71, specific information of the objects corresponding to the specific event (e.g., the baseball event of fig. 2, the basketball event of fig. 3-4, the football event of fig. 7, and the hockey event of fig. 8) can be received/recorded/tracked and analyzed data or statistics for providing statistical information with the analysis on the objects in the specific event); 

 	utilize the event object information to automatically differentiate the live event objects (at least pars. 20, 22, 26, 72, the information related to the objects can be utilized to detailed information, analyze, and provide graphics for the object and event information);
generate graphical elements associated with the live event objects based on the event object information (figs. 4, 8, pars. 70-71, for example, in fig. 8, the graphical representations can be generated by the system (e.g., computer system 900 or object tracking systems), which can be overplayed on a video of the live sporting event; further see figs. 1-2, pars. 18-20, 74-76); and 
populate a graphical user interface (GUI) with the graphical elements associated with the live event objects (figs. 4, 8, pars. 70-71, for example, in fig. 8, the graphical representations/elements can be generated/presented, by the system (e.g., computer system 900 or object tracking systems), within a graphical user interface; further see figs. 1-2, pars. 18-20, 74-76);
wherein the GUI includes a first display portion including a digital representation of a venue associated with the live event (see at least fig. 7-8, pars. 65-67, 70-71, for example, in fig. 8, the GUI presents GUI elements in portions of the GUI, such as a puck highlighter 812, an animated view of the ice 840, a player on each team with player cards 820, previous event statistics such as the player and speed of the last slap shot 830, etc.);

 wherein the first set of graphical elements is represented on the first display portion (see at least fig. 8 and pars. 70-71); and
House does not appear to explicitly teach the GUI including a second display portion including a roster of the live event objects currently active in the live event; the second display portion using a different color or a different shape than the second set of graphical elements; wherein the second display portion includes a legend for the first set of graphical elements and the second set of graphical elements.
 	However, in the same field of the invention, Alonso teaches the GUI including a second display portion including a roster of the live event objects currently active in the live event (figs. 22, 25, 33-37, pars. 351, 396-397, 457-459); 
the second display portion using a different color or a different shape than the second set of graphical elements (figs. 22, 25, 33-37, pars. 351, 396-397, 457-459); 
wherein the second display portion includes a legend for the first set of graphical elements and the second set of graphical elements (figs. 22, 25, 33-37, pars. 351, 396-397, 457-459).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the presenting of visual House with the providing of the roster with visual data associated with the roster taught by Alonso to provide the roster with visual data associated with the roster when the object tracking system presents the statistical information/analysis related to the objects in the specific event. The motivation or suggestion would be to provide a roster with visual data in live sporting event that enables a viewer to easily view the data associated with the roster while watching the live video broadcast.

 	As in Claim 2, House-Alonso teaches all the limitations of Claim 1. House-Alonso further teaches that the first set of graphical elements represents players from a first team and the second set of graphical elements represents players from a second team (House, see at least figs 8 and pars. 70-71; further see figs. 2, 4, pars. 21, 36).

 	As in Claim 3, House-Alonso teaches all the limitations of Claim 1. House-Alonso further teaches that the first set of graphical elements further comprises a first subset of the first graphical elements and a second subset of the first graphical elements, wherein the second set of graphical elements further comprises a first subset of the second graphical elements and a second subset of the second graphical elements, wherein the first subset of the first graphical elements represents a first roster position on a first team, wherein the second subset of the first graphical elements represents a second roster position on the first team, wherein the first subset of the second graphical elements represents a first roster position on a second team, and House, see at least figs 8 and pars. 70-71; further see figs. 2, 4, pars. 21, 36-37).
 	
As in Claim 4, House-Alonso teaches all the limitations of Claim 3. House-Alonso further teaches that the first subset of the first graphical elements, the second subset of the first graphical elements, the first subset of the second graphical elements, and the second subset of the second graphical elements is each represented using different shapes or different colors on the first display portion and the second display portion (House, see at least figs 8 and pars. 70-71; further see figs. 2, 4, pars. 21, 36-37; Alonso, figs. 22, 25, 33-37, pars. 351, 396-397, 457-459, different colors can be used to indicate updated information).

 	As in Claim 5, House-Alonso teaches all the limitations of Claim 1. House-Alonso further teaches that the first set of graphical elements represents players associated with a first roster position and wherein the second set of graphical elements represents players associated with a second roster position (House, see at least figs 8 and pars. 70-71; further see figs. 2, 4, pars. 21, 36-37).

	As in Claim 6, House-Alonso teaches all the limitations of Claim 1. House-Alonso further teaches that the processor is further configured to update locations of the first set of graphical elements and the second set of graphical elements on the first display portion in near real time or in real time based on updated location information House, at least pars. 36, 50. 55, graphic view comprising graphical elements can be updated or adjusted with information (e.g., location and movement information of the object or player)).

 	As in Claim 7, House-Alonso teaches all the limitations of Claim 1. House-Alonso further teaches that the processor is further configured to update locations of the first set of graphical elements and the second set of graphical elements concurrently with a live broadcast of the live event (House, see at least fig. 8 and pars. 70-71).

 	As in Claim 8, House-Alonso teaches all the limitations of Claim 1. House-Alonso further teaches that the non-transitory computer-readable storage medium further contains one or more programming instructions that, when executed, cause the processor to generate at least one event-specific prediction based on the event information and the event- specific rules (House, pars. 22, 26, 29-30, the information related to the objects can be determined based on the specific information of the objects and rules applying respective events; Alonso, at least pars. 293, 297-298, 305, 324-325), wherein the event information comprises historical information associated with the event objects (House, par. 50, historical information can be received to update or adjust information of the objects (e.g., trails of the players); Alonso, at least pars. 293, 297-298, 305, 324-325).
 
 	Claim 9 is substantially similar to Claim 1 and rejected under the same rationale.

	Claim 10 is substantially similar to Claim 2 and rejected under the same rationale.

	Claim 11 is substantially similar to Claim 3 and rejected under the same rationale.

	Claim 12 is substantially similar to Claim 4 and rejected under the same rationale.

	Claim 13 is substantially similar to Claim 5 and rejected under the same rationale.

	As in independent Claim 17, House teaches system for event information presentation, comprising: 
a processor and a non-transitory computer-readable storage medium in communication with the processor, wherein the non-transitory computer-readable storage medium contains one or more programming instructions fig. 9, pars. 74-76, systems (e.g., computer system 900) include one or more processors (e.g., processor 904) and computer readable storage medium, wherein the computer readable storage medium store instructions for execution by the processor to perform functions), wherein the processor configured to: 
 receive event object information associated with live event objects during the live event, the event object information comprising location information and motion 
 	utilize the event object information to automatically differentiate the live event objects (at least pars. 20, 22, 26, 72, the information related to the objects can be utilized to detailed information, analyze, and provide graphics for the object and event information);
generate graphical elements associated with the live event objects based on the event object information (figs. 4, 8, pars. 70-71, for example, in fig. 8, the graphical representations can be generated by the system (e.g., computer system 900 or object tracking systems), which can be overplayed on a video of the live sporting event; further see figs. 1-2, pars. 18-20, 74-76); and
 populate a graphical user interface (GUI) with the graphical elements associated with the live event objects (figs. 4, 8, pars. 70-71, for example, in fig. 8, the graphical representations/elements can be generated/presented, by the system (e.g., computer system 900 or object tracking systems), within a graphical user interface; further see figs. 1-2, pars. 18-20, 74-76);
wherein the GUI includes a first display portion including a digital representation of a venue associated with the live event and a second display portion including a roster of the live event objects currently active in the live event (see at least fig. 7-8, pars. 65-67, 70-71, for example, in fig. 8, the GUI presents GUI elements in portions of the GUI, such as a puck highlighter 812, an animated view of the ice 840, a player on each team 
wherein the graphical elements associated with the live event objects include at least one first set of graphical elements and at least one second set of graphical elements (see at least fig. 7-8, pars. 65-67, 70-71, for example, in fig. 8, each of the GUI representations (e.g., the animated view of the ice 840, the player on each team with player cards 820, previous event statistics 830. etc.) presented in the portions of the GUI that includes GUI elements); and 
wherein the first set of graphical elements further comprises a first subset of the first graphical elements and a second subset of the first graphical elements, wherein the second set of graphical elements further comprises a first subset of the second graphical elements and a second subset of the second graphical elements, wherein the first subset of the first graphical elements represents a first roster position on a first team, wherein the second subset of the first graphical elements represents a second roster position on the first team, wherein the first subset of the second graphical elements represents a first roster position on a second team, and wherein the second subset of the second graphical elements represents a second roster position on the second team (see at least fig. 8 and pars. 70-71; further see figs. 2, 4, pars. 21, 36); and 
wherein the first subset of the first graphical elements, the second subset of the first graphical elements, the first subset of the second graphical elements, and the second subset of the second graphical elements is each represented using different shapes or colors on the first display portion and the second display portion (see at least fig. 8 and pars. 70-71; further see figs. 2, 4, pars. 21, 36).
House does not appear to explicitly teach that the second display portion includes a legend for the first set of graphical elements and the second set of graphical elements.
 However, in the same field of the invention, Alonso teaches that the second display portion includes a legend for the first set of graphical elements and the second set of graphical elements (figs. 22, 25, 33-37, pars. 351, 396-397, 457-459).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the presenting of visual statistical information/analysis related to the objects in the specific event via the object tracking system taught by House with the providing of the roster with visual data associated with the roster taught by Alonso to provide the roster with visual data associated with the roster when the object tracking system presents the statistical information/analysis related to the objects in the specific event. The motivation or suggestion would be to provide a roster with visual data in live sporting event that enables a viewer to easily view the data associated with the roster while watching the live video broadcast.

 	Claim 14 and 18 are substantially similar to Claim 6 and rejected under the same rationale.

	Claim 15 and 19 are substantially similar to Claim 7 and rejected under the same rationale.
	
	Claim 16 is substantially similar to Claim 8 and rejected under the same rationale.

 	Claim 20, please see the rejection for claim 8, which incorporates all the limitations recited in claim 20.   



Response to Arguments
7.	Applicant's arguments with respect to the claims 1-20 have been fully considered, but are moot in view of the new ground(s) of rejection.
 Regarding claim 1 (similarly claims 9 and 17), Applicant first appears to argue that House fails to teach the limitation “utilize the event object information to automatically differentiate the live event objects” as recited in claim 1. The Examiner respectively disagrees. The object tracking systems of House receives/records information of objects for the specific event during the live sporting event to analyze data or statistics for providing statistical information with the analysis on the objects in the specific event (e.g., the baseball event of fig. 2, the basketball event of fig. 3-4, the football event of fig. 7, and the hockey event of fig. 8, see at least figs. 2 and pars. 19, 22, 26, figs. 3-4, pars. 29-30, fig. 7, pars. 64-66, and fig. 8, pars. 70-71). Thus, the event objects information is utilized to differentiate the live event objects by the object tracking systems for the respective events (further see at least pars. 20, 22, 26, 72).
Thus, the combination of House and Alonso teach all the limitans of claim 1.



Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144